J-A26025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.D., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: J.M.G., MOTHER

                                                   No. 848 MDA 2015


                Appeal from the Order Entered April 20, 2015
              in the Court of Common Pleas of Franklin County
                   Juvenile Division at No.: 33 Adopt 2013


IN THE INTEREST OF: A.D., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: J.M.G., MOTHER

                                                   No. 849 MDA 2015


                Appeal from the Order Entered April 20, 2015
              in the Court of Common Pleas of Franklin County
                    Orphans' Court at No.: 31 Adopt 2013


IN THE INTEREST OF: C.D., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: J.M.G., MOTHER

                                                   No. 850 MDA 2015


               Appeal from the Order Entered April 20, 2015
J-A26025-15


                in the Court of Common Pleas of Franklin County
                      Orphans' Court at No.: 32 Adopt 2013


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED NOVEMBER 17, 2015

        In these consolidated appeals1, J.M.G. (Mother) appeals from the

orders of the Court of Common Pleas of Franklin County, entered April 20,

2015, that terminated her parental rights to her children A.D., C.D., and

K.D. (Children), and changed their permanency goals to adoption.            We

affirm.2

        We consider these appeals on remand from our memorandum entered

May 21, 2014, in which this Court reversed the trial court’s order that

dismissed the petition to terminate Mother’s parental rights filed by Franklin

County Children and Youth Service (CYS), and in which this Court reversed

the trial court’s order denying CYS’ petition to change the Children’s

permanency goals to adoption. We remanded with instructions to determine

the best interests of the Children pursuant to 23 Pa.C.S.A. § 2511(b), which

the trial court had not yet considered when it dismissed CYS’ petition.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    This Court consolidated these appeals, sua sponte, on May 21, 2015.
2
  The trial court also terminated the parental rights of Child’s father, D.R.D.,
II, on September 19, 2013; he did not appeal that termination.



                                           -2-
J-A26025-15


     This Court set forth the facts of this case, as related in our

memorandum entered May 21, 2014, as follows:


            We consolidated these nine appeals sua sponte and listed
     them before the same panel for disposition.1 In the appeals
     assigned docket Nos. 1602, 1603, and 1604 MDA 2013, the
     guardian ad litem appointed to represent [K.D.], A.D., and C.D.
     appeals from the orphans’ court order entered on August 2,
     2013. In that order, the orphans’ court dismissed the petition
     filed by [CYS] to involuntarily terminate [Mother’s] parental
     rights to the three [C]hildren. At Nos. 1878, 1879 and 1880
     MDA 2013, the guardian ad litem appeals the September 19,
     2013 juvenile court order denying CYS’s petition to change the
     [C]hildren’s permanency goal in the dependency proceedings
     from reunification to adoption.2 For its part, CYS challenges the
     juvenile court’s September 19, 2013 order in the appeals
     assigned docket Nos. 1874, 1875, and 1876 MDA 2013. As the
     nine appeals arise from identical facts and the trial court
     addressed the overlapping claims of error in concurrent opinions
     relating to the termination of parental rights and the goal change
     respectively, we consolidate the appeals for disposition, and
     after careful review, we reverse both orders and remand for
     further proceedings.3

            CYS became involved with this family on December 12,
     2011, when it received a referral from a child service agency in
     Texas alerting it that Mother and D.R.D., II (“Father”) had
     relocated with [the Children] from Texas to Franklin County,
     Pennsylvania, in violation of an active child safety plan. The
     following day, CYS placed the [C]hildren in its legal and physical
     custody.    Among other things, the Texas child safety plan
     prohibited Father from being in contact with the [C]hildren due
     to allegations that he sexually abused A.D. during August 2011
     and due to a finding by the Texas agency of “reasons to believe,”
     the evidentiary equivalent of the preponderance of the evidence,
     that the abuse occurred.

           A brief history of Mother’s and Father’s extensive
     interactions with the Texas agency is warranted. During 1999,
     the Texas agency found “reasons to believe” Father physically
     abused his twin infant children from a prior relationship. Father
     was involved with the Texas agency again during 2001 based
     upon a “reason to believe” that he committed neglectful

                                   -3-
J-A26025-15


     supervision of two other children, the two-month-old daughter
     he had with his second wife and his second wife’s four-year-old
     son. No criminal convictions flowed from any of the previous
     incidents. Mother was aware of Father’s interactions with the
     Texas agency for those prior incidents.        Additionally, while
     Mother and Father were dating during 2003, the Texas agency
     found “reasons to believe” that Father sexually abused Mother’s
     daughter from her former marriage. Rather than terminate her
     relationship with Father after that revelation, Mother
     relinquished custody of her eldest daughter to her ex-husband,
     the child’s birth father. All of the events occurred several years
     before Mother discovered Father was sexually abusing A.D.
     during August of 2011.

           On January 19, 2012, the juvenile court adjudicated
     [K.D.], A.D., and C.D. dependent as the term is defined in 42
     Pa.C.S. § 6302(1).         The initial permanency goal was
     reunification. Both parents were determined to be perpetrators
     of abuse. Mother was designated perpetrator by omission, and
     the trial court found aggravated circumstances that would have
     otherwise relieved the agency from providing reunification
     services. Nevertheless, the juvenile court directed the agency to
     establish reunification services for Mother. The court relieved
     CYS from an obligation to provide Father reunification services.

           The three [Children]    currently reside together in a pre-
     adoptive foster home.         At the time of the termination
     proceedings, the respective   ages of [K.D.], A.D., and C.D. were
     eight, seven, and two years   old.

            Pursuant to the juvenile court’s directive, CYS ordered
     services for Mother to participate in a parental fitness
     assessment, submit to psychiatric and psychological evaluations,
     attend parenting classes, maintain financial stability, appropriate
     housing, and consistent visitation with the [C]hildren. Mother
     never submitted to a psychiatric evaluation, but she participated
     in two parental fitness assessments that included several
     psychological components. Following those assessments, Mother
     was directed to participate in extensive counseling and CYS
     presented to her a list of acceptable providers. Mother complied
     with the counseling requirement for seven months between June
     of 2012 and January of 2013. However, Mother did not utilize
     any of the counselors whom CYS identified, and the counselors
     whom she selected independently proved to be ineffective at
     identifying and addressing her psychological needs. Mother

                                    -4-
J-A26025-15


     stopped attending counseling between January and June 2013.
     Despite working at a telephone call center in Maryland, Mother
     has not obtained independent housing. Instead, she continues
     to reside rent-free with her parents in Pennsylvania.

             In relation to visitation with the [C]hildren, Mother has
     consistently attended her weekly supervised visitation. She was
     initially granted one hour of visitation per week, but the duration
     of the visits increased to three hours over the course of CYS’s
     involvement. Visitation is still supervised, however, because of
     CYS’s concerns that Mother is whispering inappropriate things to
     the [C]hildren during the visitations.

            On June 18, 2013, CYS filed a petition to terminate
     Mother’s and Father’s parental rights and to change the
     permanency goal for [the Children] from reunification to
     adoption. As it relates to Mother, CYS’s petition for termination
     of parental rights averred that the [C]hildren were removed from
     Mother’s care on December 13, 2011, due to her failure to
     protect them from abuse following her knowing and voluntary
     violation of the Texas safety plan. Specifically, CYS alleged that
     while Mother acknowledged that she violated the safety plan by
     moving with Father and the [C]hildren to Pennsylvania, she did
     not understand how her decision placed the [C]hildren at risk.

           During the ensuing hearings, CYS presented testimony
     from the CYS caseworker assigned to the family, two
     psychologists: Amy Taylor, Ph.D., who conducted an assessment
     of Mother’s parental fitness, and Kasey Shienvold, Ph.D., who
     performed a bonding assessment among Mother, [the Children],
     the children’s therapist, and the foster parents. The guardian ad
     litem presented Mother’s testimony relative to the goal change
     proceedings. As we discuss below, neither Mother nor Father
     presented any evidence during the hearings.

            With regard to the first issue we address in this appeal, the
     foster parents testified during the hearings that while [K.D.] and
     A.D. have been in their home, they have both disclosed
     additional incidents of sexual abuse perpetrated against them by
     Father while the family lived in Texas. The foster parents also
     testified that the two children indicated that they informed
     Mother about the additional incidents, but she failed to stop the
     abuse. [K.D.] and A.D. testified in camera.4 Both children
     indicated that additional abuse occurred in Texas and confirmed
     that they informed Mother of those episodes.


                                    -5-
J-A26025-15




            At the close of CYS’s case-in-chief on July 29, 2013, the
     trial court convened a hearing in chambers to (1) determine the
     propriety of terminating only one parent’s parental rights and (2)
     discuss the sua sponte dismissal, in the nature of a compulsory
     nonsuit,5 of CYS’s petition against Mother.           During the
     conference, the trial court concluded that the evidence CYS
     adduced during its case-in-chief to support terminating Mother’s
     parental rights was insufficient to proceed. Therefore, the court
     announced its intention to dismiss that petition, and accordingly,
     it immediately entered an order that formally dismissed CYS’
     petition to terminate Mother’s parental rights. In reference to
     Mother’s putative testimony concerning the yet unresolved
     permanency and goal change issues, the trial court advised
     Mother’s counsel, “the worst thing [he] could do is put [Mother]
     on the stand and say that this [additional abuse] did not
     happen.”6

            Thereafter, the court adjourned until August 2, 2013, when
     it reconvened the hearing regarding the termination of Father’s
     parental rights and the goal change proceedings as to both
     parents. In the interim, Father, CYS, and the guardian ad litem
     filed petitions requesting that the trial court recuse from the
     ensuing termination and permanency proceedings. The trial
     court denied Father’s and CYS’s motions by orders entered on
     August 1, 2013, and it denied the guardian ad litem’s motion in
     open court on the following day.

           During the ensuing hearing on August 2, 2013, the
     guardian ad litem called Mother as a witness. After receiving
     additional evidence regarding the [C]hildren’s permanency goals,
     the trial court entered an order on September 19, 2013, that
     denied CYS’s petition to change the [C]hildren’s permanency
     goal from reunification to adoption. Instead, the court directed
     CYS to provide Mother additional services to prepare her for
     reunification with the [C]hildren. These timely filed appeals
     followed.7

                     __________________________
     1
       There were initially twelve related appeals. In a separate
     opinion, we affirmed the orphans’ court order terminating the
     parental rights of the [C]hildren’s father, D.R.D., II. Those
     appeals were assigned Nos. 1842-1844 MDA 2013.


                                   -6-
J-A26025-15


      2
        Pursuant to the Adoption Act, 23 Pa.C.S. § 2101, et seq.
      involuntary termination of parental rights is conducted under the
      jurisdiction of the orphans’ court.     Conversely, permanency
      planning for dependent children is conducted in the juvenile or
      family division under the aegis of the Juvenile Act, 42 Pa.C.S. §
      6301, et seq. In these cases, the same trial judge presided over
      both matters.
      3
        Where appropriate, we refer to CYS and the guardian ad litem
      collectively as Appellants.
      4
        When the [C]hildren testified in the courtroom, Mother was
      excluded.
      5
        Although the trial court styled its decision akin to a directed
      verdict, since these proceedings were not before a jury, we find
      that the court’s decision is more aligned with a compulsory
      nonsuit. See Pa.R.C.P. 230.1.
      6
         The in-chambers conference was not recorded. However, the
      trial court took judicial notice of its statement during a
      subsequent record proceeding.
      7
        The guardian ad litem filed its notice of appeal from the
      orphans’ court order on September 3, 2013, the first business
      day following the expiration of the thirty-day appeal period on
      Sunday, September 1, 2013, and the observance of Labor Day
      on September 2, 2013. The guardian ad litem appealed the
      September 19, 2013 juvenile court order within the thirty-day
      appeal period. As noted, CYS did not appeal the orphans’ court
      order. It filed a notice of appeal from the juvenile court order on
      October 21, 2013, the first business day following the expiration
      of the thirty-day appeal period on Saturday, October 19, 2013.
      Hence, these appeals are timely.

(In the Interest of K.D., A.D., and C.D., 1602 MDA 2013, 5/21/14,

unpublished memorandum at *4-11 (footnotes in original; record citations

omitted)).

      In reversing the trial court’s decision to dismiss CYS’ petition to

terminate Mother’s parental rights this Court concluded, after a review of the

record, that “CYS established its burden of proving by clear and convincing

                                     -7-
J-A26025-15


evidence the statutory grounds to terminate Mother’s parental rights

pursuant to § 2511(a)(8).” (Id. at *32-33). Left open, however, was the

question of the bond between Mother and the Children because the trial

court never reached the issue.      In addressing this question, this Court

observed:

             The extent of the orphans’ court’s bond-effect analysis
     depends upon the circumstances of a particular case. In re
     K.Z.S., supra at 763. Instantly, the orphans’ court did not
     engage in the § 2511(b) analysis because it had concluded that
     CYS failed to establish the statutory grounds for terminating
     Mother’s parental rights pursuant to § 2511(a). While we are
     tempted, at least initially, to perform the required analysis in this
     children’s fast track case based upon the ample evidence in the
     certified record, we are constrained to remand the matter to the
     orphans’ court to perform the need-and-welfare analysis in the
     first instance.

            We observe that since the record contains abundant
     evidence regarding the existence and nature of the parent-child
     bonds and the developmental, physical, and emotional needs
     and welfare of the [C]hildren, additional hearings will not be
     required unless the orphans’ court desires to update the
     [C]hildren’s status on this record. Specifically, in its current
     form, the certified record includes Dr. Shienvold’s testimony
     regarding his bonding assessment and his conclusion with a
     reasonable degree of psychological certainty that, while the
     [C]hildren maintain an attachment with Mother, in light of the
     strong bond that they have with the foster parents, the parent-
     child relationships can be severed in these cases without
     significant risk of long-term consequences.     Essentially, Dr.
     Shienvold concluded that the [C]hildren’s strong healthy bonds
     with the foster family would mitigate the risks associated with
     terminating their attachment to Mother.

           The certified record also includes testimony from the
     [C]hildren’s therapist and foster parents that establishes that the
     [C]hildren are currently thriving in their pre-adoptive home. On
     remand, the trial court is directed to perform its needs and
     welfare analysis in light of the forgoing evidence and mindful of
     the [C]hildren’s safety needs. Likewise, it must consider the

                                     -8-
J-A26025-15


      evidence establishing the love, comfort, security, and stability
      the [C]hildren enjoy with their foster family, the importance to
      the [C]hildren of continuing those beneficial relationships, and
      the fact that those relationships will mitigate the risks
      concomitant with severing their attachment to Mother.

(Id. at *35-36) (record citations omitted).

      The trial court did take additional testimony in this matter in hearings

held on January 28 and 30, February 19, and March 12 of 2015. Testifying

at those hearings were CYS caseworker, Keri Coccagna; program director of

Alternative Behavioral Consultants, Emily Bakner; psychologist, David

Leaman, Ph.D.; licensed counselor, Kevin Haney; the Children’s therapist,

Donna Roland; the Children’s grandfather, J.B.; Cumberland County CYS

caseworker,   Donna    Kissinger;   licensed   professional   counselor,   Deann

Blankenship-Sanders; Mother’s husband, D.G., Jr.; psychologist, Timothy

Gibian; Foster mother, D.R.; and program coordinator for Children’s Aid

Society, Stacy Gutshall. Mother testified on her own behalf. We note that it

appears that all of these individuals, except the Children’s foster mother,

D.R., and Stacy Gutshall, were called to testify in Mother’s case in chief.

      The trial court entered its orders terminating Mother’s parental rights

pursuant to sections 2511(a)(8) and (b) of the Adoption Act, 23 Pa.C.S.A. §

2511(a)(8) and (b), and changing the Children’s permanency goal to

adoption, pursuant to section 6351 of the Juvenile Act, 42 Pa.C.S.A. § 6351,

on April 20, 2015.    Mother filed her timely notice of appeal and concise

statement of errors complained of on appeal on May 14, 2015.                  See

Pa.R.A.P. 1925(a)(2)(i).


                                     -9-
J-A26025-15



      Mother raises the following questions on appeal:

      1. Whether [Mother] was denied substantive and procedural due
      process rights when the case was remanded by the Superior
      Court after the trial court sua sponte dismissed [CYS’] petition
      for termination of parental rights (TPR) and Mother was not
      afforded the opportunity to provide evidence in support of her
      position against termination of parental rights?

      2. Whether the orphans’ court committed an abuse of discretion
      and error of law when it constrained its review of the evidence
      for termination of [Mother’s] parental rights under 23 Pa.C.S.[A.]
      §2511(a)(8) and §2511(b) to only the evidence that existed
      prior to the filing of the petition for termination of parental rights
      on June 18, 2013, despite the existence of compelling evidence
      that Mother had made extraordinary and measurable progress
      after the filing of the petition through court-ordered reunification
      counselors and her therapist?

      3. Whether the orphans’ court committed an abuse of discretion
      and error of law when it failed to properly give weight to the
      bonding efforts through a court-ordered reunification counselor
      and Mother’s therapist that determined a strong bond existed
      and Mother’s ability to parent her children was present?

(Mother’s Brief, at 5) (quotation marks, emphases, and unnecessary

capitalization omitted).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citation omitted).

      Further, we have stated:


                                     - 10 -
J-A26025-15


           Where the hearing court’s findings are supported by
     competent evidence of record, we must affirm the hearing court
     even though the record could support an opposite result.
                  We are bound by the findings of the trial court
           which have adequate support in the record so long
           as the findings do not evidence capricious disregard
           for competent and credible evidence. The trial court
           is free to believe all, part, or none of the evidence
           presented, and is likewise free to make all credibility
           determinations and resolve conflicts in the evidence.
           Though we are not bound by the trial court’s
           inferences and deductions, we may reject its
           conclusions only if they involve errors of law or are
           clearly unreasonable in light of the trial court’s
           sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     We note our standard of review of a change of goal:

           When we review a trial court’s order to change the
     placement goal for a dependent child to adoption, our standard
     is abuse of discretion. In order to conclude that the trial court
     abused its discretion, we must determine that the court’s
     judgment was manifestly unreasonable, that the court did not
     apply the law, or that the court’s action was a result of partiality,
     prejudice, bias or ill will, as shown by the record. . . .

In re S.G., 922 A.2d 943, 946 (Pa. Super. 2007).

     Here, the trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(8), and (b). (See Trial Court Opinion, 4/20/15, at 41).

Requests to have a natural parent’s parental rights terminated are governed

by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination




                                    - 11 -
J-A26025-15


     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                 *     *      *
           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.


                                 *     *      *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8) and (b).

     Instantly, as noted above, the trial court concluded that termination

was appropriate under § 2511(a)(8).

            With regard to Section 2511(a)(8), in order to terminate
     parental rights, an agency must prove by clear and convincing
     evidence that (1) that the child has been removed from the care
     of the parent for at least twelve (12) months; (2) that the
     conditions which had led to the removal or placement of the
     child still exist; and (3) that termination of parental rights would
     best serve the needs and welfare of the child. . . .




                                     - 12 -
J-A26025-15



In re Adoption of C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc)

(citations and quotation marks omitted).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations omitted). Further,

           A parent must utilize all available resources to preserve
     the parental relationship, and must exercise reasonable firmness
     in resisting obstacles placed in the path of maintaining the
     parent-child relationship. Parental rights are not preserved by
     waiting for a more suitable or convenient time to perform one’s
     parental responsibilities while others provide the child with his or
     her physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).


     Additionally,

     the trial court must consider the whole history of a given case
     and not mechanically apply the six-month statutory provision.
     The court must examine the individual circumstances of each
     case and consider all explanations offered by the parent facing
     termination of his or her parental rights, to determine if the
     evidence, in light of the totality of the circumstances, clearly
     warrants the involuntary termination.

In re N.M.B., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872
A.2d 1200 (Pa. 2005) (citations omitted).




                                    - 13 -
J-A26025-15



      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”     23 Pa.C.S.A. § 2511(b).   The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 620
A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.       See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

      In support of her first claim, that her due process rights were violated,

Mother states:

             Mother’s procedural due process rights were violated
      because the [o]rphans’ [c]ourt failed to consider those post-
      petition efforts that occurred from August 2013 through May 21,
      2014. For the reasons that are developed herein below, [t]his
      Honorable Court should not construe Sections 2511(a)(8) and
      2511(b) conjunctively to allow termination of Mother’s parental
      rights when post-petition efforts were court ordered and fulfilled.
      Rather, the compelling testimony of the witnesses, Dr. Timothy
      Gibian and Ms. Deann Blankenship Sanders, presented by
      [Mother] should have been considered by the [o]rphans’ [c]ourt.

(Mother’s Brief, at 30).

      The trial court addressed this issue in its Pa.R.A.P. 1925(a) opinion,

filed May 26, 2015, in which it stated correctly:

            Mother argues that she was denied her right to substantive
      and procedural due process on remand as she was not afforded
      the opportunity to provide evidence in support of her position
      against termination of parental rights. This claim lacks merit.



                                     - 14 -
J-A26025-15


             Mother was permitted to and in fact did offer evidence in
      defense of her parental rights, perhaps contrary to the directive
      of the Superior Court, on remand. In addition to her own
      testimony, Mother, over the course of several days, some of
      which scheduled to accommodate Mother’s witnesses, produced
      the testimony of case worker, Kari Coccagna; parental fitness
      evaluator, Dr. David Leaman; counselor, Kevin Harney; ABC
      House program director, Emily Bakner; family therapist, Deann
      Blankenship-Sanders;       Foster   Mother,    [D.R.];   Maternal
      Grandfather; and Mother’s therapist, Dr. Timothy Gibian. A
      complete discussion of Mother’s evidence appears in this
      [c]ourt’s April 20, 2015 [o]pinion at pages 14-30. Given the
      opportunity to present evidence on her own behalf after remand,
      it is difficult to see how Mother’s substantive or procedural due
      process rights were implicated.

(Trial Court Opinion, 5/26/15, at 4-5).

      We fail to understand how Mother’s due process rights were violated in

this case. “Formal notice and an opportunity to be heard are fundamental

components of due process when a person may be deprived in a legal

proceeding of a liberty interest, such as physical freedom, or a parent’s

custody of her child.”   Everett v. Parker, 889 A.2d 578, 580 (Pa. Super.

2005) (citations omitted).   There is no question that Mother had notice of

the proceeding and, as we explain, the trial court gave her an opportunity to

be heard.     In addition, this Court has concluded that subsection (b)’s

restriction of a trial court’s consideration of evidence only to that relevant to

the time prior to the filing of a termination petition does not violate due

process.    See Adoption of C.J.P., 114 A.3d 1046, 1056-57 (Pa. Super.

2015).

      This Court, in the memorandum entered on May 21, 2014, found that

there was sufficient evidence in the record to terminate Mother’s parental


                                     - 15 -
J-A26025-15



rights pursuant to subsection (a)(8).   This Court also observed “since the

record contains abundant evidence regarding the existence and nature of the

parent-child bonds and the developmental, physical, and emotional needs

and welfare of the [C]hildren, additional hearings will not be required unless

the orphans’ court desires to update the [C]hildren’s status on this record.”

(In the Int. of K.D., supra at *35).

      The record reveals that, on remand, the trial court conducted four

days of additional hearings in which it heard testimony from twelve

witnesses, most of them called by Mother. Those witnesses gave testimony

regarding the elements of subsection (a)(8) as well as subsection (b). Thus,

the trial court gave Mother ample opportunity to be heard.          There is no

question that Mother was afforded due process in this proceeding.

      Mother’s claim that the trial court, “failed to consider those post-

petition efforts that occurred from August 2013 through May 21, 2014[,]”

(Mother’s Brief, at 30), does not implicate due process.          Subsection (b)

provides, in pertinent part:

      With respect to any petition filed pursuant to subsection (a)(1),
      (6) or (8), the court shall not consider any efforts by the parent
      to remedy the conditions described therein which are first
      initiated subsequent to the giving of notice of the filing of the
      petition.

23 Pa.C.S.A. § 2511(b). The trial court gave Mother a full opportunity to be

heard and then properly disregarded that part of the testimony she

presented that was statutorily irrelevant to its deliberations.    Mother’s first

claim is without merit.

                                    - 16 -
J-A26025-15


      In her second issue, Mother argues that the trial court erred when it

refused to consider any evidence that related to the time after the filing of

CYS’ petition to terminate. (See Mother’s Brief, at 30).

             Here, the clear and unambiguous language of the statute
      affords the only interpretation that would not otherwise lead to
      an absurd result. That is, the “efforts by the parent” cannot be
      considered and not the efforts that are ordered to be
      undertaken by a court or the efforts of an agency. (See
      Orphans’ Court Order dated September 13, 2013; attached
      hereto as Appendix at “A57 “). Certainly had Mother engaged an
      individual therapist and a reunification counselor on her own to
      supply her and her family with services, it would fit squarely
      within the language of §2511(b). However, that is not the case.
      After determining that [CYS] had failed to provide reasonable
      efforts to reunify Mother and her children, the [o]rphans’ [c]ourt
      specifically ordered [CYS] to engage an individual therapist, a
      reunification therapist, and coordinate those reunification efforts
      with the children’s current therapist. (See September 13, 2013
      Order).

(Id. at 33) (emphasis in original; footnote omitted).

      Mother tortures the statute to make an absurd distinction between

things she did, and things that the trial court ordered done for her by

asserting that any post-petition court-ordered services in which she engaged

were not “efforts by [Mother] to remedy the conditions” which led to the

Children’s placement.   (Id. at 32).   We note that subsection (8) does not

require consideration of a parent’s efforts to remedy the conditions that led

to placement, but only whether “the conditions which led to the removal or

placement of the child continue to exist” at the time the petition is filed. 23

Pa.C.S.A. § 2511(a)(8). Our examination of the record clearly indicates that

the trial court did not err when it found that the conditions that led to the



                                    - 17 -
J-A26025-15



placement of the Children still existed when CYS filed its petition to

terminate Mother’s parental rights. Any services the trial court might have

ordered after CYS filed its petition could have no effect on conditions that

existed pre-petition.

      We quote the trial court’s analysis of this issue, with approval:

             This [c]ourt can find no support for Mother’s assertion that
      it could have or should have ignored the clear language of
      §2511(b) and considered evidence of her efforts and/or progress
      toward remedying the conditions which led to the [C]hildren’s
      removal from her case after the date the TPR Petition was filed.
      The law is well-settled that efforts by a parent to remedy the
      conditions that led to the [C]hildren’s placement that are
      initiated after the petition has been filed may not be
      considered by the court. See 23 Pa.C.S.A. §2511(b); In re
      T.A.C., 110 A.3d 1028 (Pa. Super. 2015). Further, “Termination
      under Section 2511(a)(8) does not require the court to evaluate
      a parent’s current willingness or ability to remedy the conditions
      that initially caused placement or the availability or efficacy of
      DHS services.” In re T.M.T., 64 A.3d 1119, 1125 (Pa. Super.
      2013), quoting In re K.Z.S., 946 A.2d 753, 759 (Pa. Super.
      2008). While the statute makes no exception for the scenario
      presented by this case, the purpose of the statute, to ensure
      timely permanency, would be frustrated by such a result.

(Trial Ct. Op., 5/26/15, at 6-7) (emphasis in original; footnote omitted).

      Our review of the record reveals that the conditions that led to the

placement of the Children, namely Mother’s inability to see that her actions

or failures to act place the welfare of the Children in jeopardy, existed at the

time the petition was filed. Mother’s second issue is without merit.

      In her final issue, Mother complains that the trial court failed to give

proper weight to evidence that indicated that a strong bond existed between

herself and the Children.   (See Mother’s Brief, at 40).     In support of her

                                     - 18 -
J-A26025-15


claim, Mother revisits the evidence and asks us to reach a conclusion

different from that reached by the trial court. (See id. at 41). This we may

not do. As this Court has said:

      . . . The trial court, not the appellate court, is charged with the
      responsibilities of evaluating credibility of the witnesses and
      resolving any conflicts in the testimony. In carrying out these
      responsibilities, the trial court is free to believe all, part, or none
      of the evidence. When the trial court’s findings are supported by
      competent evidence of record, we will affirm even if the record
      could also support an opposite result.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citation omitted).             In

other words, the trial court, not this Court, is responsible for weighing the

evidence. Absent an abuse of discretion, we will not disturb the trial court’s

findings.   “Appellate interference is unwarranted if the trial court’s

consideration of the best interest of the child was careful and thorough, and

we are unable to find any abuse of discretion.” S.M. v. J.M., 811 A.2d 621,

623 (Pa. Super. 2002) (citation omitted). We have examined the record and

we are satisfied that the trial court did not abuse its discretion when it found

that the termination of Mother’s parental rights would serve the best

interests of the Children. We quote the trial court’s analysis of the Children’s

best interest pursuant to subsection (b), with approval:

             [CYS] called Dr. Kasey Shienvold (“Dr. Shienvold”) in its
      case-in-chief on July 2, 2013 regarding the bonding assessment
      he performed on Mother and the [C]hildren in July, 2012.
      Specifically, Dr. Shienvold understood that his role was to assess
      ‘the relationship and the bond that exist [sic] between the child
      [sic] and the parents to determine whether there is an increased
      risk for long term harm if that bond is severed. . .’          Dr.
      Shienvold’s report was made part of the record. He concluded,


                                      - 19 -
J-A26025-15


                 At the time it was fairly clear that the
           attachment—while there was an attachment between
           [Mother] and the [C]hildren, it did not appear that
           the loss of that attachment would create significant
           risk of long term consequences given that they had
           available attachment figures who they had developed
           also strong relationships with in the foster parents.

           Dr. Shienvold acknowledged on cross-examination that he
     had not performed any reevaluation of Mother and the [C]hildren
     since his assessment in July, 2012.

           [Blankenship-]Sanders testified that the [C]hildren were
     bonded with Mother before the family therapy began (in October,
     2013). She observed a strong bond between Mother and the
     [C]hildren.   [Blankenship-]Sanders was of the opinion that
     reunification was appropriate and worked with Dr. Gibian and
     Roland to coordinate the effort to reunify the [C]hildren with
     Mother. However, [Blankenship-]Sanders’ work with Mother and
     the [C]hildren ended in August, 2014, after this [c]ourt changed
     the permanency goal to adoption as directed by the Superior
     Court.

           As to the parent/child bond, Roland acknowledged that the
     [C]hildren do love [Mother]. Roland explained that while the
     loss of [Mother] will cause the [C]hildren grief, leaving the foster
     family would also result in intense grief.

           At this time, the [c]ourt has the very real benefit of
     hindsight. The [C]hildren have not visited with Mother since
     August, 2014. The have had only minimal contact through gifts
     and cards. They have chosen not to read the cards Mother sent,
     but rather to place them in a special keepsake box to read when
     they are ready.      The evidence supports a finding that the
     [C]hildren’s lack of contact with Mother has not proven to be
     detrimental over the intervening months.             Instead, the
     [C]hildren seem to have recovered rather easily. They are more
     open about their feelings in their individual therapy with Roland.
     Their negative behaviors have decreased to the point of nearly
     disappearing.    There are doing well both academically and
     behaviorally in school. Their behaviors in the foster home are
     appropriate.

          [K.D.] is very open about his desire to be adopted. [A.D.]
     has more mixed feelings, but ‘can find more reasons that it
     would be better for her to remain where she is,’ according to

                                    - 20 -
J-A26025-15


      Roland. Roland has not observed anything in the [C]hildren’s
      behaviors that would suggest that termination of Mother’s
      parental rights would be detrimental to them beyond the typical
      grief and loss one would expect.

            The [C]hildren have formed a parent-child bond with the
      foster parents. The [C]hildren look to the foster parents for
      love, guidance, support, comfort and security.       They are
      certainly a part of the foster family and have bonded with the
      other children in the foster family. Importantly, the foster
      parents are an adoptive resource and desire to make all three
      children a permanent part of their family.

             After careful consideration of the evidence, this [c]ourt
      must find that it is in the [C]hildren’s best interests that Mother’s
      parental rights be terminated, thereby freeing them for adoption
      and creating permanency in their lives.            Further delay in
      establishing permanency would be harmful to the [C]hildren and
      is therefore not in the [C]hildren’s best interests.

(Trial Ct. Op., 4/20/15, at 39-40) (record citations omitted). Mother’s third

issue is without merit.

      Accordingly, for the reasons stated, we affirm the orders of the Court

of Common Pleas of Franklin County that terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(8) and (b), and changed the Children’s

permanency goals to adoption under section 6351 of the Juvenile Act.

      Orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015

                                     - 21 -